FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 1 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                   1
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 2 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020



                                      SERGEANTS                                                   BENEVOT                                           ENT                         AS_SOCIATION
                                      POLICE           DEPARTMENT,                                CITY           OF        NEW YORK
                                      35 Worth          Street,           New          York,       NY       10013
                                      212.226.2180                  FAX      212.431.4280

                                      www.sbanyc.org




   Edward       D. Mullins
                                                                                                                                                                                                        July       13,    2020
   President


   Vincent      J. Vallelong
   Vice     President

                                               VIA         E-MAIL                   & HAND                  DELIVERY
   Paul A. Capotosto
                                                 John           P.       Beirne
   Treasurer
                                                 Deputy                  Commissioner

   John Dorst                                    Office             of    Labor            Relations

   Recording       Secretary                     New           York          City         Police           Department

                                                 One           Police             Plaza,           Room              304
   Anthony       Borelli
                                                 New           York,          NY          10038
   Financial      Secretary

   Vincent      Guida                            Re:                                        Grievance                      - Publication                        of
                                                                         Group                                                                                            Personnel/Disciplinary
   Health      & Welfare       Secretary         Records


   Edmund        Small
   City-Wide       Secretary
                                                 Dear           Deputy                 Commissioner                         Beirne:



                                                 Please               accept              this     letter        as        the    formal            filing           of     a grievance                      on     behalf       of

                                                 the      S.B.A.                  This       is a group                 grievance                   on         behalf            of    all          S.B.A.         members

                                                 and           is     accordingly                    submitted                   at   Step               III    of        the        grievance                    procedure

                                                 pursuant                   to         Article                        Section                       of         the         2005            -         2011          collective
                                                                                                          XX,                             4,
                                                                                                                as    amended                            the         2011            - 2018             memorandum
                                                 bargaining                   agreement,                                                       by
                                                 of    agreement                         (collectively                "CBA").




                                                 Statement                        of     Grievance:

                                                 The           City       violated               Article         XV,         Sections               7(c)         and            8,    of     the        CBA         currently
                                                 in     full        force          and           effect          between              the           parties,                when               it     announced                 the

                                                 imminent                        publication                     of         information                         regarding                           unsubstantiated,

                                                 unfounded,                        exonerated,                       and         unadjudicated                            departmental                         allegations

                                                 against                 active          and        retired           S.B.A.          members,                        thus           depriving                 them      of the

                                                 benefit              of these               contractual                    provisions.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 3 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                          Remedy              Requested:
                          Cease         and      desist.



                          Kindly        respond              to     this   grievance         within        the     time     frame         provided         in
                          Article       XX       of    the        CBA.       As    always,          please        feel    free      to    contact         me
                          should        you      have         any      questions       or    wish     to     discuss      this   matter        further.




                          Very      truly     yours,




                          Edward            Mullins
                          President
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 4 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 5 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                   98enevdent

                              Of The            City     Of      New         York,       Inc.




       OFFICEOF              THE      PRESIDENT




                                                                                                                                       July      13,        2020


               VIA        E-MAIL                 & HAND                    DELIVERY
               John       P. Beirne

               Deputy          Commissioner

               Office        of    Labor          Relations
              New         York        City        Police           Department
               One       Police          Plaza,         Room            304
              New         York,          NY       10038


              Re:             Group              Grievance,                   Release            of Police             Officer           Personnel                 Records,             Violation               of Article

                              XVI,         Section               7(c)      and       Section            8 of the          Collective                 Bargaining                  Agreement


              Dear        Commissioner                      Beirne:


                              We      write            on behalf             of    all   members                of the      Police            Benevolent                Association                  of the       City       of
              New         York       Inc. ("PBA")                       to object          to the         City         of New           York         ("City")           and        New        York        City         Police
                                       ("NYPD"
              Department                                          or "Department")                        imminent                publication                 of    information                regarding
              unsubstantiated,                     unfounded,                     exonerated             and      unadjudicated                      allegations              against          active        and        retired
              police         officers.           The       City's            release       of     such         information                would             be in violation                  of Article          XVI,
              Sections            7(c)     and         Section             8 of the        Collective              Bargaining                  Agreement                between               the     PBA        and       the

              City       of New           York          ("Agreement").


                              On June             12, 2020,                Chapter          96     of the         Laws           of 2020             ("Chapter            96")        was       signed          into      law.
              Chapter            96 repealed                Civil          Rights        Law           50-a,      which,          in     sum,         made          police         officer       personnel               records

              confidential,               and      exempt               from         disclosure,               inspection              or review              absent         the     subject          police           officer's

              consent,            or authorization                      by     a court.          Chapter           96     did      not        rescind         or amend               other       exemptions                 to
              disclosure             provided              pursuant               to New          York          State's          Freedom               of    Information                Law          ("FOIL",             Public
              Officer's           Law           § 84,      et seq.),           except           that     it amended               the         FOIL          law     to require           agencies              to redact
              certain        personal             information,                    and     to permit              agencies          to redact                information               regarding              technical

              infractions,               from      law        enforcement                  records             prior      to disclosure.                    Chapter           96 also          did     not      amend            or
              in   any     way        disturb           the       rights          of public            employees             or their           collective              bargaining              agents           pursuant
              to the      Taylor           Law          (Civil          Service          Law           § 200,      et seq.),           the     New           York       City        Collective            Bargaining




       r 25    Broad           Street,            11th           Floor,            New      York,          N.Y.         10004-2400                                212-233-5531                            www.nycpba.org
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 6 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




             Law     (New           York          City       Administrative                        Code          § 12-301,              et seq.)         or the        agreemeñts                    collectively
                                                                      laws.1
             bargained             pursuant               to those


                             At     a press             conference             on         June         17,     2020,         Mayor          Bill      De      Blasio           announced                  that        the    City
             planned          to release                to the      public          all      new        NYPD            Trial        Room            decisions,           and        information                      regarding
             approximately                   1,100          disciplinary                  cases         relating           to members                 of the         service,          including                 the
             accused's             names,           charges,              hearing            dates        and      final         dispositions.                Mayor        De Blasio                   also       declared
          that the           City     planned               to publish              an online                database              containing              detailed        information                     regarding
          members'
                                   personnel               records           and        disciplinary                history.


                             On or about                  June       25,     2020,           the       NYPD            sent       an email            message            to all        uniformed                  members
          of the        service         regarding                   Chapter   96 and                     other      recently             enacted           legislation               affecting             law
                                                                   25*                                                    25*
          enforcement                  (the        "June                 Message").                      The       June                 Message               stated       in part           that      "the           new    law
          [Chapter            96]      requires              the     release            of      substantiated,                   unsubstantiated,                    unfounded                   and      exonerated
          allegations."
                                      In      respose,               on      June         29,      2020          PBA         President              Patrick          J, Lynch              and       General            Counsel

          Michael             T.    Murray                wrote       to Police               Commissioner                       Dermot             Shea       objecting             to the          Department's
          announced                 policy          and          urging       it to apply                the     various            exemptions                allowed            under            FOIL           to    lawfully
          withhold             documents                   related         to unsubstantiated,                           unfounded,                  exonerated                and     unadjudicated
          allegations               against             police       officers.


                         On or about                      July      2, 2020,            the      NYPD's                Chief     of Personnel's                       office         summoned
                                                                                                                                          2
          representatives                    of     all     of the         uniformed                   unions       for       a meeting     At                 the     meeting,              NYPD
          representatives                    informed               the     unions              that     the     Department                  intended,               as a first            step      in relation             to
          what       it viewed               as its        new       disclosure                 obligations,                 to release             summaries              of    all       charges            and
          specifications                currently                 pending            against             uniformed                 members             of the         service.             The       PBA          and       the
          other        uniformed               unions             strongly           objected                to the        announcement                     on various               legal          and     practical

          bases.        In    a subsequent                       meeting           on     July         9, 2020,            the     Department                 reiterated             its     prior        position           and
          again        informed              the        unions        that     the           summaries              of        pending              disciplinary            charges                would          be released
          on    or about            July          15,     2020,       and      that          public.ation              of     additional              information                regarding                all     manner            of
          personnel               records,          including               unsubstantiated,                       unfounded                 and       exonerated                allegations,                   would
          follow         at an as-yet                   undetermined,                     but      imminent                date.


                L        The         City         Will       Violate           Article              XVI          Section            7(c)     of the           Agreement                    if it Releases

                         Personnel                  Records


                         Article            XVI,          Section           7(c)        of the          Agreement                 provides:




         1
             The PBA   expressly    reserves all rights under the Taylor Law, the NYCCBL,       FOIL and other applicable     law to
         enforce   any  rights  that  have  been  infringed upon  by the City and the Department's   policies relating to the   release                                                                                             of
         personnel   records.

         2                                                                                                                                                        was to discuss
             The Department                 initially       informed          the unions               that the purpose              of the meeting                                           recently           passed

         legislatióñ         regarding            the use of chokeholds                       when        effecting          arrests.      The unions           were     informed             only just          before

         arriving       for the meeting                   that the Departmcat                    instead        iñteñded          to discuss         the disclosure             of perscüñél              records.



                                                                                                                         2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 7 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                               The         Department                       will,      upon         written            request            to the            Chief           of Personnel

                                               by      the            individual                    employee,                 remove                from            the          Personal                 Folder

                                               investigative                       reports    which,                      upon         completion                     of     the       investigation,
                                                                                   "exonerated"                                       "unfounded."
                                               are     classified                                                     and/or


                             The      Personal                 Folder             acts        as a central                repository                for      the       personnel                  records              of    a police
          officer           throughout                 his          or her         career.            The      purpose                of Article                XVI,          Section              7(c)         is to protect                police

          officers            from          adverse             consequences                          that     may           result       from            allegations                 of misconduct                          that      have
          been        determined                    to be false                  or unproven.                     The        City's          publication                    of      final        Trial         Room               decisions,
          databases                 or any          other           personnel                 record           that       includes            information                        regarding                unsubstantiated,
          unfounded                   and      exonerated                      allegations                  would          effectively                nullify              Article           XVI,             Section              7(c).     Once
          the       allegations                are     published                   by       the       Department                   and       available                to anyone                  for      any        purpose,

          removing                 them         from           the        Personal                 Folder         would            be futile.             The         public           allegations                    could          be used            by
          the      Department                   to influence                     personnel                   decisions,               including                 determinations                          relating            to

          promotions,                  transfers,                   detail        assignments                     and        overtime             eligibility.                   More         troubling,                    the
          information                  will         undoubtedly                        be used            by      members                of the           public,            including                  anti-police                 advocates,
          to harm             the     reputation                    of police               officers,           undermine                 their           ability           to continue                   to effectively
          perform             police           work,           prevent              them             from       obtaining                employment                         outside           of        the     Department,                      and

          subject           them        and          their          families             to harassment,                       and      possibly                 violence.


                            The       City's           imminent                    publication                 of     all pending                 disciplinary                      charges,              or any             summary,
          database             or record               containing                      information                  regarding              those           pending                 charges,               would             also      negate
          the      rights         provided              by          Article            XVI,          Section           7(c).         Many           pending                 charges              will         ultimately              result           in

          a finding            that       the        allegations                   are       exonerated                   or unfounded.                     Yet        the         City       intends               to release              the

          allegations,                purportedly                        without            any        exception               or practical                 consideration                        of      the        potential              harm        to
          police        officers,              before               the      officers              even       have         an opportunity                        to defend                  against            the     charges              and
          request           that      the      record               of    the      allegations                 be removed                    from          their           Personal              Folders              pursuant              to
          Article           XVI.        Section               7(c).          Information                     regarding               those       pending                   charges            will        be used                to harm
          police        officers,              who           will         have         no     longer           have        an opportunity                        to        clear      their            record         by      having             them

          expunged.


                IL          The       City          Will            Violate            Article              XVI        Section            8 of the               Agreement                        if     it Releases

                            Personnel                 Records


                            Article           XVI,           Section              8 of the             Agreement                   provides:


                                                                                                                                                                                            A"
                                              Where             an employee                         has      been         charged            with          a "Schedule

                                              violation                  as listed            in     Patrol         Guide            118-2        and           such        case          is heard             in

                                            the       Trial           Room             and          disposition              of the          charge             at trial           or on review

                                              or appeal                  therefrom                  is other          than       "guilty",            the         employee                   concerned

                                            may,           after          2 years             from          such       disposition,                 petition                the      Police
                                              Commissioner                          for       a review              for      the      purpose              of     expunging                   the

                                            record             of the            case.         Such          review           will       be conducted                        by      a board

                                            composed                      of     the                          Commissioner                      -                      Department
                                                                                          Deputy                                                     Trials,
                                            Advocate,                     and      the        Chief           of Personnel,                  or their              designees.                    The
                                            Board             will         make           a recommendation                               to the       Police               Commissioner.




                                                                                                                               3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 8 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                            The         employee              concerned              will      be notified               of the      final       decision           of
                                            the        Police       Commissioner                             the                    Commissioner                      - Trials.
                                                                                                     by             Deputy


                         The        City's             ple2med          publication             of     Trial        Room          decisions,            pending            charges           and        any     other
          records         relating               to    Schedule           A     violations            where           there       has     been       any       disposition               other     than        a guilty

          finding        is in violation                    of Article            XVI,        Section              8. If the       City       releases           records          relating         to    Schedule

          A     violations,               whether           the     allegations              are     final         or pending,            the     records          will      be     available            to anyone

          wishing           to harm              the      career        or reputation                of     a police          officer.        Police          officers       will        be irreversibly

          deprived            of    their         right         under     the     Agreement                  to have            those     records            expunged.


                                                                                                                   ***


                         For       the      reasons              set forth       above,         the         City      and       NYPD's           plan         to imminently                  publish          Trial

          Room          decisions,                pending           disciplinary              charges              or summaries                 of   such        charges,           databases             or any

          other      records              that        include       information               regarding                 unsubstantiated,                 unfounded                and      exonerated

          allegations,              as well             as records            relating        to     Schedule               A    violations            with       dispositions               other       than

          guilty,       will,       if executed,                  be in clear            violation             of Article           XVI         Sections          7(c)      and      8 of the

          Agreement.                Accordingly,                    we request               that     the      City       and      Department                 cease       and       desist       from

          publishing               that     information.


                                           Please          contact         me if you                would          like     to    discuss.



                                                                                                                                                         truly      ypurs,




                                                                                                                                              Patrick            . Lynch



          cc:    John       Puglissi
                  Michael           T.      Murray




                                                                                                                    4
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 9 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 10 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                 LAW            OFFICES                OF

                                GREENBERG                                           BURZICHELLI                                            GREENBERG                                         P.C.

                                                                                          3000 MARCUS AVENUE, SUrrE1W7
      HARRY GREENBERG                                                                     LAKE SUCCESS, NEW YORK 11042                                                                     WWW.GBGLAWOFFICliCOM
      ROBERT J. BURZICHELLI                      *                                                   PHONE: 516-570-4343                                                                   E-MAIL:       FIRST INITIAL   AND
      SETH H. GREENBERG                   *                                                              FAX:    516-570-4348                                                LAST NAME@GBGLAWOFFICE.CO.M


      DANIEL     DOESCHNER                                                                       225 BROADWAY, SUrrE 1515
      SANDY JAINAUTH-BARONE                           *+                                        NEW YORK, NEW YORK 10007
                                                                                                    PHONE: 516-570-4343
      *ALSOADMTTTEDIN NEWJERSEY
      + ALSOADMFTTEDIN PENNSYLVANIA




                                                                                                                                               July       13,    2020


          VIA      ELECTRONIC                                 & FIRST              CLASS             MAIL
          Hon.         Dermot            Shea                                                                                 Deputy           Commissioner                        John      Beirne
          Commissioner                                                                                                        Chairman,               Personnel               Grievance              Board
          New          York       City          Police           Department                                                   New          York       City       Police            Department
                                                    14tl'                                                                                                            7th
          One      Police             Plaza,                     Floor                                                        One       Police         Plaza,                 PlOOr
          New          York,          New        York            10038                                                        New          York,       New         York            10038
                                                                                                                              E-mail:          jbeirne@nypd.org


                          Re:                LBA            Grievance              re:       Disclosure             of Names.               Records.             and          Other         Information


          Dear         Commissioners                          Shea        and     Beirne:


                          This         office         is counsel            to the           Lieutenants              Benevolent               Association                  ("LBA").              Please
          consider             this     correspondence                      the        filing       of    a group          grievance           on     behalf           of    all    affected         LBA
         represented                  employees,                 pursuant              to Article           XXI       of the        LBA's           Collective               Bargaining              Agreement
                                                              York.1
         with      the         City     of New


                          On or about                  June         23,     2020,         Police          Department                representatives                informed                representatives
         of the         five      uniformed                   unions        that       the      Police        Department              was         planning             to release           information           to
         the     public          consisting                 of    complaints                 of police          misconduct              that       resulted        in disciplinary                   charges,

         including              complaints                   and     charges            which            are pending           as well    as those    that have                            been    investigated
                                                                                                                            "exonerated,"       "unsubstantiated,"
         and/or   heard                but       where           the result            was       classified           as
         "unfounded,"                                            guilty."
                                         and         "not                          I am informed                  that       included          among            this        bulk     information             release
         will     be complaints                       filed        with     the     Civilian              Complaint               Review          Board         ("CCRB").                   In    a second

         meeting              held      days         later,        the    Police          Department's                    Legal      Bureau           informed               the    five     uniformed


         1
             Article      XXI,          Section          4 provides             that      where          adjushents           to grievable               at Step I and Step II of the
                                                                                                                                                       disputes
                                                                                                                                                             III."
         grievance             procedure              are impracticable,                     such        grievances         "may      be instituted at Step         Additionally,
         "[g]rievañces                 which          affect       substantial            numbers           of employees              may be compressed      by elimination       of the
                                                                     procedure."
         fourth   Step of the grievance                                                          Accordingly,              this    grievance          is being          filed       at Steps       III   and IV
         simultaneously.
                                                                                                                      1
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 11 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020




         unions           that,        beginning                  on     or about            July        15, 2020,                the         Department                     would              be publicly                   disclosing
         approximately                         600      names            of    uniformed                 members                   of the            service,               of    all     ranks,         who          have        charges

         pending,              as well              as potentially                   other        information.


                          If and             when        effectuated,                  the actions                   of the        Police             Department                        would           result          in various
                                                                                     employees'
         violations               of     LBA          represented                                               rights,            in that            it would:                  (1)     improperly                 release
         information                   (alleged)             about            an officer               while          charges               are pending,                     notwithstanding                            that     such
         officer          had      not         be     afforded             due        process            and         the     rules            governing                 such            process          require               such
         information                   be deemed                  confidential                   pending              adjudication;                       (2)        improperly                     disclose            information
                                                                                                                                                                                                    "guilty,"
         regarding                complaints                 and        charges,             including                those            classified               as other                than                             to the         extent

         they       are     required                to have            been          sealed,           removed,               expunged,                     and/or               otherwise              destroyed                from
                                                                                                                                                                                                                                    "A"
         Police   Department    records;      and (3) improperly                                                            disclose                 information                       regarding              Schedule                          and
                     "B"
         Schedule          commañd       discipline   to the extent                                                           to which                they           are     required                 to have           been          sealed,
         removed,               expunged,                   and/or            destroyed                from         Police          Department                        records.


                          These              actions,         therefore,                 violate         the        LBA's              Collective                    Bargaining                     Agreement,                  NYPD
         Patrol       Guide,              and        Rules         of the            CCRB           incorporated                       by      reference                in the            NYPD               Patrol           Guide.

         Specifically,                   but       without             limitation,               the     actions             above,               violate:            Article             XVI         of the        LBA's
         Collective               Bargaining                  Agreement,                     including                but        not      limited             to Section                     7(c)     ("Personal                 Folder"),
         Section           8 ("Disciplinary                            Records"),                and      Section                9 ("Disciplinary                           Procedures");                         relevant             and
         applicable               Patrol            Guide          Procedures,                   including                 but     not         limited           to Patrol                   Guide        Procedure                   Nos.

         206-02,           206-03,               206-14,               206-15,             206-18,            211-14,              and         all    other           rules,            regulations,                or procedures
         of the       Police             Department                     affecting            terms         and            conditions                 of     employment                          applicable               to
         investigations                      and      disciplinary                   procedures;                    as well            as Rules              of the              CCRB            which            only         permit
         disclosure               to a complainant                            and     only         with   such               information                     "[i]f          an allegation                    is substantiated
                                                                                                   Board."
         and      charges              are      recommended                         by     the                            (CCRB                Rules,           §1-53(c),                  related           to
         "communications                             with         and     notifications                   to complainants                             regarding                   status         of     complaint.")
         Further,          this         grievance              is intended                  to cover                the     failure            of the         Police              Department                      to remove,

         destroy,          expunge,                  and/or            seal     those         complaints,                    charges,                commañd                      disciplines,                or other            records
         which        were             required             to have            been         removed,                 destroyed,                   expunged,                      and/or          sealed           and     were          not.


                          As      a remedy,                 the        LBA          requests            the     Police            Department:                         (1)        cease          and     desist           from         the
         planned           public              disclosure               or other            release            of     any        and        all      such       information                         and/or         records;             (2)
         forthwith             remove,               destroy,             expunge,               and/or             destroy             all       records             required               to be destroyed                      pursuant
         to the      LBA's               Collective                Bargaining                    Agreement                   and/or               applicable                 Patrol             Guide         or other            rules        and

         regulations;                  (3)     comply             with         the       applicable                 contractual                   provisions                     and      Department                    rules,
         regulations,                  or procedures;                     and        (4)     take       such          further            and         other           steps         to ensure              no       such         further
         actions          or planned                  actions            to disclose                such        information                       and/or             records             without             the      specific
        knowledge                  and         consent            of     affected            LBA          represented                       employees.



                       By         this        correspondence,                         I am also               requesting                 that         the       LBA              and      its    affected             represented
        employees                 be notified   whenever     a request   for                                              information                     is received                   by      the     Police           Department
                                      employees'
        involving               such                  personnel    or other                                               records             is made                and         before          any      such
        information/record                              is disclosed.




                                                                                                                             2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 12 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       As      I am sure           you    can   appreciate,        once      released,          such       disclosure            cannot         be undone.             This

         may       result      in    irreparable         harm       to employees           affected,          including           with        regard      to their       reputation,
         privacy,           and     right     to due     process.        Thus,     given      the      time     sensitive           nature       of the      matters        addressed
         in this      grievance             and     request,     I ask   that    a response            be provided               forthwith.


                       Should          you        have   any    questions        or seek      to discuss           this     matter          further,      the      LBA      is or will
         make       itself        available         to meet     in-person        or by     phone.         We eagerly                await       your      reply.



                                                                                                                          Very      truly         ours,




                                                                                                                          Harry             éenberg


         cc:           Louis         Turco,        LBA     President
                       Sgt.       Jesse       Smith,     NYPD        Office      of Labor          Relations         (via        e-mail        only)




                                                                                               3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 13 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 14 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                LAW           OFFICES               OF

                                GREENBERG                                            BURZICHELLI                                        GREENBERG                                        P.C.

                                                                                            3000 MARCUS AVENUE, SUrrE1W7
      HARRY GREENBERG                                                                       LAKE SUCCESS, NEW YORK 11042                                                                WWW.GBGLAWOFRCE.COM
      ROBERT J. BURZICHELLI                      *                                                   PHONE:       516-570-4343                                                         E-MAIL:         FIRST INITIAL     AND
      SETH H. GREENBERG                   *                                                            FAX:     516-570-4348                                              LAST NAME@GBGLAWOFFICE.COM
                                                                                                                *****
      DANIEL      DOESCHNER                                                                   225 BROADWAY, SUITE 1515
      SANDY JAINAUTH-BARONE                           *+                                     NEW YORK, NEW YORK 10007
                                                                                                 PHONE: 516-570-4343
      *ALSOADMTITED IN NEWJERSEY
      + ALSOADMriTED IN PENNSYLVANIA




                                                                                                                                             July       13,     2020


          VIA       ELECTRONIC                                & FIRST                CLASS            MAIL
          Hon.          Dermot            Shea                                                                              Deputy           Commissioner                       John      Beirne
          Commissioner                                                                                                      Chairman,                 Personnel            Grievance              Board

          New           York       City         Police           Department                                                 New         York          City      Police          Department
                                                    14th                                                                                                            7th
          One       Police            Plaza,                     Floor                                                      One       Police           Plaza,              FlOOr

          New           York,         New        York            10038                                                      New         York,          New       York           10038
                                                                                                                            E-mail:          jbeirne@nypd.org


                           Re:                CEA           Grievance                re:     Disclosure            of Names,              Records,              and        Other         Information



          Dear          Commissioners                         Shea       and       Beirne:


                                                                                             Captains'
                           This        office         is counsel              to the                            Endowment                 Association                 ("CEA").                Please          consider

          this     correspondence                       the        filing      of a group              grievance           on    behalf         of     all    affected          CEA           represented

          employees,                  pursuant              to Article             XVIII        of the        CEA's        Collective                Bargaining               Agreement                with      the
                                       York.1
          City      of New


                           On or about                 June          23,     2020,          Police       Department              representatives                  informed              representatives

          of the         five     uniformed                   unions         that     the      Police         Department            was        planning              to release          information               to

          the     public          consisting                of    complaints                of police          misconduct             that      resulted          in disciplinary                 charges,

          including              complaints                 and       charges          which          are     pending        as well    as those    that have                          been       investigated
                                                                                                                          "exonerated,"       "unsubstantiated,"
          and/or   heard                but      where           the result           was       classified         as
          "unfounded,"                                           guilty."
                                          and        "not                           I am informed                that      included          among            this     bulk       information                  release
          will     be complaints                      filed       with       the     Civilian           Complaint              Review          Board          ("CCRB").                  In     a second

          meeting              held     days         later,        the      Police          Department's              Legal       Bureau             informed             the    five     uniformed


          1
              Article       XVIII,         Section            4 provides             that     where         adjustments         to grievable                   at Step I and Step II of
                                                                                                                                                         disputes
                                                                                                                                                                      III."
         the grievance                 procedure              are impracticable,                     such     grievañces         "may        be instituted   at Step          Additionally,
          "[g]rievances                which          affect        substantial             numbers          of employees          may         be compressed     by elimination       of the
                                                                      procedure."
          fourth   Step of the grievance                                                        Accordingly,            this    grievance             is being        filed      at Steps        III    and IV
          simultaneously.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 15 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020




         unions           that,            beginning                 on     or about             July        15,        2020,         the         Department                    would            be publicly              disclosing

         approximately                             600        names          of    uniformed                 members                  of the            service,               of all     ranks,          who        have         charges

         pending,               as well                 as potentially                   other       information.



                          If     and          when            effectuated,                 the actions                  of the         Police            Department                      would           result      in various
                                                                                         employees'
         violations               of         LBA             represented                                            rights,           in that            it would:                (1)     improperly                release

         information                       (alleged)              about           an officer               while         charges              are       pending,                notwithstanding                      that        such

         officer          had          not         be     afforded              due      process             and        the     rules           governing                  such         process           require           such

         information                       be deemed                  confidential                   pending              adjudication;                       (2)        improperly                disclose             information
                                                                                                                                                                                                   "guilty,"
         regarding                complaints                      and       charges,             including                those            classified               as other             than                            to the      extent

         they       are        required                  to have           been         sealed,            removed,              expunged,                      and/or           otherwise                destroyed              from
                                                                                                                                                                                                                                    "A"
         Police   Department     records;      and (3) improperly                                                               disclose                information                     regarding            Schedule                        and
                     "B"
         Schedule           command       discipline   to the extent                                                             to which                 they           are     required              to have          been       sealed,

         removed,                expunged,                      and/or            destroyed                from         Police         Department                         records.


                          These               actions,            therefore,                 violate         the        CEA's              Collective                    Bargaining               Agreement,                   NYPD
         Patrol       Guide,                  and        Rules          of the          CCRB            incorporated                       by      reference                in the        NYPD              Patrol         Guide.

         Specifically,                       but        without            limitation,               the     actions            above,                violate:            Article         XIV           of the       CEA's

         Collective                   Bargaining                  Agreement,                     including                but        not      limited             to Section               7(c)         ("Personal               Folder");
         relevant              and          applicable                Patrol          Guide            Procedures,                   including                   but      not       limited            to Patrol          Guide

         Procedure                Nos.                206-02,           206-03,              206-14,           206-15,               206-18,              211-14,                and      all     other      rules,         regulations,
         or procedures                           of    the     Police           Department                   affecting               terms             and       conditions                of     employment                     applicable

         to investigations                              and     disciplinary                   procedures;                 as well                as Rules               of the         CCRB             which          only      permit

         disclosure               to a complainant                                and     only         with   such              information                      "[i]f         an allegation                is substantiated
                                                                                                       Board."
         and       charges                 are        recommended                       by     the                            (CCRB                Rules,           §1-53(c),              related          to

         "communications                                 with         and       notifications                 to complainants                            regarding                  status        of     complaint.")
         Further,              this         grievance                is intended                 to cover           the        failure            of the          Police            Department                   to remove,

         destroy,              expunge,                  and/or            seal     those         complaints,                    charges,                command                    disciplines,             or other             records

         which        were                 required             to have            been        removed,                  destroyed,                   expunged,                  and/or           sealed          and     were       not.



                          As          a remedy,                 the       CEA           requests            the     Police            Department:                         (1)     cease          and      desist        from       the

         planned            public                 disclosure               or other             release           of    any         and        all     such           information                 and/or          records;          (2)
         forthwith               remove,                  destroy,            expunge,               and/or             destroy             all       records             required              to be destroyed                   pursuant

         to the       CEA's                  Collective                 Bargaining                   Agreement                   and/or               applicable                Patrol           Guide       or other             rules      and

         regulations;                      (3)        comply          with         the       applicable                 contractual                   provisions                 and      Department                    rules,

         regulations,                      or procedures;                     and        (4)     take       such          further            and         other           steps       to ensure             no      such        further

         actions          or planned                      actions            to disclose                such        information                        and/or            records          without           the      specific

         knowledge                     and            consent         of     affected             LBA         represented                       employees.



                          By          this        correspondence,                         I am also               requesting                  that        the       CEA           and      its    affected           represented

         employees                be notified   whenever     a request   for                                               information                       is received                 by      the     Police          Department
                                      employees'
         involving               such                 personnel    or other                                                   records             is made                and      before          any      such

         information/record                                  is disclosed.


                          As      I am sure                    you        can      appreciate,                once         released,                   such       disclosure                  cannot        be undone.                    This

         may       result             in     irreparable                  harm          to employees                     affected,                including                with         regard          to their         reputation,



                                                                                                                                 2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 16 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020




         privacy,        and     right     to due     process.       Thus,        given     the    time      sensitive          nature         of the       matters      addressed
         in this     grievance           and     request,    I ask   that    a response             be provided              forthwith.


                       Should       you      have     any   questions        or seek        to discuss         this      matter         further,         the      CEA    is or will
         make       itself     available        to meet     in-person        or by        phone.       We eagerly               await       your         reply.



                                                                                                                      Very      truly      y       rs,




                                                                                                                      Harry       Gre       nberg


         cc:          Christopher              Monahan,      CEA        President
                      Sgt.     Jesse       Smith,     NYPD       Office      of    Labor         Relations       (via        e-mail       only)




                                                                                             3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 17 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 18 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                                                             OFFICERS'
                                           CORRECTION                                                BENEVOLENT                    ASSOCIATION,                      INC.
                                                                                                                                                                 YORK"
                                             PATROLLING                      THE       TOUGHEST                  PRECINCTS                   IN      NEW




         BENNYBOSCIOJR.              J uly    13,      2020


         JOSEPHURACCO
         1...tVice P,vsirb m

         GLENNMORGAN
         ym! vic.- Pier.hlear.
                                     Renee          Campion
         KEISHAWILLIAMS
          a vi.» P,..sio .u          Commissioner

         MICHAELMAlELLO              Office       of    Labor        Relations
         T,.:::.user
                                     22 Cortlandt               Street
         LIONELCUMBERBATCH
         snus.,cw s.c.. uv           New       York,       NY        10007
         HERMANJIMINIAN                                                                       RE: COBA           GRIEVANCE                NO.     2020-04

                                                                                              CLASS        ACTION-COMMAND                              DISCIPLINE
         ANTOINETTEANDERSON


         ANGEL CASTRO                Dear      Commissioner                  Campion:


         FELIX SANCHEZ
         sc,..c.w   ,n..             The      Correction             Officers       Benevolent                                   Inc.     submits       the      above-
                                                                                                           Association,
         ASHAKIANTOINE               referenced              grievance           directly     to    Step     Ill level    of the         grievance        procedure             in
         Fir - t fry-WIce Truste--
                                     accordance               with     the      Collective         Bargaining        Agreement,              Article      XXI,     Section       4.
         CHARLESWINGATE


         EDWARDYATES                 Please         forward          your       response       in accordance              with     the     COBA        contract.

                                     Thanking           you      in advance           for    your     assistance          and    cooperation             in this      matter.
         MATTHEWROMANO
         lb ex Ili.rous. Ir..:.h .

         NEll RENOIS                 Sincerely,
         Os--.:"u (9u ar.:9aT .Ne

         BISHOPWILLIAM
         RAYMONDWHITAKERIt
         CI ap½in

         WILLIAM KWASNICKt
         Itet:ree- C.o.uul:am

         KOEHLER4 ISAACS.LLP                        Boscio
         ConA Ar:orn.:.y             Benny
                                     President




                                        COBA MAIN OFFICE
                                        75.0131st Avenue. Lower Level. East Glrnhurst. N.Y.11370 . T: 718.545.COBA [2622) • F: 718.S45.2668
 .   •
                                                                                                                                                www.cobanyc.org
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 19 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                                                             OFFICERS'
                                            CORRECTION                                                     BENEVOLENT                        ASSOCIATION,                 INC.
                                                                                                                                                                        YORK"
                                                "PATROLLING                      THE          TOUGHEST                  PRECINCTS                    IN     NEW
                                                                                                     77-10 21" Avenue
          C O B A                                                                            East Ehnhurst,            NY 11370                                                                  c o a r
                                                                              Phone          212-274-8000/            Fax     212-274-8255
                                                                                             GRIEVANCE                   FORM


    Please           Refer       To      The       C.O.B.A.               Contract,                Rules        &     Regulations,                   Directives           &     Operation       Orders

                                                 To Determine                    If        Your        Complaint                  Is   In     Fact        Grievable


                                                                                      .                                 .


                                                                                Command

                                                                                All
   July    13, 2020


   Grievant's           Name:      Benny         Boscio,         et al.                    Shield      #               Grievant's             Signature


   For offeel/seonly                                                                                                              RulerandRegaladans,Directives
                                                                                                                       CiteContract,                       & operationordersviatatal


   Grievance
          Number:                                                                                                      CBA Article XVI, Section11, DOC Directive                   4257R-A, VI(6) and X




  Submitted          By Check     One:         Self   _      Delegate      __              Union      _X_
                                                                                                                 Witnesses

         ofFacts,includedate(s)ofaccurrence
  Statement                                                 necexrarff
                                         tUseadditlanalsheenIf


  UnderCBA Article XVI, any membermay haveremovedfrom her or her personoclfolder investigativereportswhich areclassifiedexoncratedor unfounded.UnderDOCDirective 4257R-A,

  V1(6),whenat a commanddisciplinaryhearinga HearingOfficer determinesthatthe allegationsarenot substantiated,no recordof thecommanddisciplinarychargesareto bemaintainedcxcept

  in thecommanddisciplinctog. Underthatsamedirective,onicic X, a **-d-•~'                          commanddisciplineshallbc expungedfrom themember'spersonnelfolderafteroneyearif they havenotbeen

  penalizedthereafterin a separatedisciplinarymauerduring that time

  The City andthis Agencyhaveviolatedtheaboveprovisionsby permitting thepublic accessto :=±::rf:::d                                or unfoundedallegations,or foundedcommanddisciplinewhichwill bc expunged

  from theirpersonnelfolder.



  Remedy            Being     Sought:       (Use      Af    f™::#          Sheets          If Necessary)

  Find      that    the City violated           the above        provisions               of the CBA.         Order      the City           to cease      and desist,    and make      the grievant
  whole          in every way.



        In accordance with the Collective 2:;g            :;;:;,g Agreement Article X XI Section 2, AThe Head of the facility shall take any steps necessary to a proper 2:g:::::::                   of the

  grievance and shall reply in writing by the end of the third work day following the date of sh-ission.                               section 7, cites A The City shall notify the Union in writing of all

  grievances filed by employees, all grievance hearings, and all de:ct ±-                               The Union shall have the right to have a representative present at any grievance hearing

  and shall be given forty-eight        (48) hours notice of all grievance hearings.



  Warden's            Response:         (Use     Additional          Sheets       If Necessary)




  Date      of     Warden's     Resp0ñse:                                                                   Warden's         Signature:



  For      Office     Use Only:                                                                            Receivéd         By:                                           Date:
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. 2     Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 20 of 40                                         RECEIVED NYSCEF: 07/14/2020




                                         Section 11.Personnel Folder                                  c. The Committee will consist of five (5) voting
                                                                                                         members:
                                                                                                      l.   The Chairperson
                                         The Department wlil upon written request to the Chief of
                                                                                                      II. The Chief of Department or designee;
                                         Administration by the individual employee, remove from
                                                                                                      ill. Warden from the facility to which the suspended
                                         the personnel folder, Investigative reports which upon
                                                                                                          officer is assigned;
                                         completion of the investigation are classified exonerated
                                         and/or unfounded.                                            IV. Investigation Division RepresentatNe;
                                                                                                      V. Union or Line Representative.
                                         Section 12. Disciplinary Record
                                                                                                      d. The Committee shall meet on a monthly basis, or
                                                                                                         more often if necessary, to review any suspensions
                                         The past disciplinary or work record of an employee may
                                                                                                           of greater than thirty (30) days for involvement in
                                         not be revealed during a Section 75, Civil Service Law,
                                                                                                           impermissible use of force or line of duty incidents,
                                         disciplinary proceeding until a ditâifidñ511ùñ as to guilt
                                                                                                           which have not been revoked under the existing
                                         or innocence of the member has been determined.
                                                                                                           procedures.

                                         Section 13. Thirty-Day Suspension Review Committee
                                                                                                      e. The Committee will issue a recommendation to the
                                                                                                         Commissioner as to whether the member should
                                         a. There shall be a Thirty (30) Day Suspension Review
                                                                                                         be returned to regular or modified duty after
                                            Committee to review appeals of suspensions of
                                                                                                         serving the first thirty (30) days of the suspension.
                                            Correction Officers suspended for a period of greater
                                           than thirty (30) days without pay for involvem=t in
                                                                                                      f. Final authority to return a suspended officer to duty
                                           impermissible use of force or line of duty incidents.
                                                                                                         will remain within the sole and exclusive discretion
                                           All such suspensions will be heard by the committee           of the Commissioner.
                                           on a case-by-case basis.
                                                                                                       Section 14. Short Sieeve Shirts
                                         b. The Suspension Review Committee shall be headed
                                            by a Chairperson designated by the Commissioner,           Correction Officers may wear short sleeve shirts and no
                                            whose duty it shall be to convene the committee.           ties on inside posts all year around.




                                          COBA CrIYJAILs             46      COaAContract2011-2019     COaAContract2011-2019        47            COBA ciTYJAll5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 21 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
        415R


                                                                                                   THE         CITY        OF         NEW           YORK
        ·                                                                               DEPARTMENT                             OF      CORRECTION                                                                      •




                                                                                                           DIRECTIVE

                                                                                                                        SUBJECT
        [ ] NEW                     [ ] INTERIM                         [x] REVISED

        EFFECTIVE            DATE                                    *TERMINATION                       DATE                                           COMMAND                     DISCIPLINE
        12/22/05                                                                   /          /

        CLASSlFICATION               #        SUPERSEDES                                 DATED                      APPROVED           FOR WEB POSTING                         DISTRIBUTION                      PAGE 1
                                                                                                                                                                                                                   OF 17 PAGES
                   4257R-A                              4257                           05/05/88                                YES                 X      NO                              A

       RECOM                                                   AL BY REVIEW BOARD MEMBER                                        AUTHORIZ               D BY THE COM                 SI          R
                                                                                                                                                                       .



       ROBERT N               AVOREN. CHIEF OF DEPARTMENT                                               SIGNATURE               MA             F       ORN                                                                 SIGNATURE


            I.          PURPOSE

                        To    permit          a    Commanding                           Officer           to     adjudicate            minor           violaticñs            by    uniformed               members
                        without           resorting    to formal                       charges             and       Admiñistrative                 Hearings.


            II.         DEFINITION


                        Command                Discipline               is    informal,                  non-adversarial,                  non-judicial                punishment                available          to a

                        Commanding                       Officer         to        correct               minor          deficiencies                and       to     maintain             discipline             among
                        uniformed             members                within             his/her          Command.


                       Command                Disciplines               are            processed               by     Hearing          Officers:


                       A.         Within              Facilities         and/or                   Divisions             commañded                   by       a      Warderi,           the       Warden            may
                                  designate               a Deputy   Warden                              as     a Hearing              Officer          to    process             Command                 Discipline.
                                  Otherwise               the Warden   shall                            function    as the            Hearing             Officer.


                       B.         Within           facilities           commanded                         by     a      Deputy         Warden                or     below,        this        respcñsibility               is
                                  charged              to the      Commanding                            Officer.


                       C.         When            a     Deputy          Wardeñ                     is    the     subject         of    the         Command                  Discipline,             the     interview
                                  shall       be       conducted               by        a Wardeñ                   assigned          to     a different             command               within          the    same
                                  divisicñ,            who      shall        function               as the          Hearing         Officer.


            III.       APPLICATION


                       This        directive               applies            to        all        pending              Departmental                    disciplinary              matters             eligible          for
                       piccessiñÿ              pursuant              to this             Directive.              This      Directive           shali         have      no     retreactive             effect      upon
                       disciplinary       matters                  which               have         already           been       disposed               of    pursuant            to     Section           75    of the
                       Civil      Service      Law,                     negotiated                        settlements                 or       by         previous             Command                    Discipline
                       applications.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 22 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
   416R

                               EFFEcTIVE         DATE                   SUBJEcT
                                   12/22/05




   9
                               cuSSlFICATION               #
                                                                                               COMMAND                             DISCIPLINE

                                   4257R-A

                                 DISTRIBUTION                           APPROVED           FOR WEB POSTING                                               PAGE 2 OF
                                          A                                                                                                                        17 PAGES
                                                                                   YES                 X         NO



          IV.   VIOLATIONS                    SUBJECT                    TO COMMAND                                  DISCIPLINE


                If a     Hearing          Officer           determines              that       the         nature            of        a     violation        is     such         that        a     corrective
                interview          or   other          non-disciplinary                    measures                    would               be      inappropriate,                  he        or     she       must
                propose          Command                Discipline              except        in the            following                  situations         where           formal              disciplinary
                charges         must       be    commenced:


                1.       The     violation          involves            any     of the       following                allegsupñs:


                     .   a.      Erroneous                 discharge            of an        inmate;


                         b.      Escape             of an         inmate;


                         c.      Excessive              or unnecessary                     use        of force              against              an    inmate;


                         d.      Failure        to report              excessive           or unnecessary                              use       of force        against           an        inmate;


                         e.      Use,        sale     or possession                  of drugs              or contraband;


                         f.      Failure         to     exercise               extreme           care           in    the         use         or      safekeeping                 of     a    personal             or
                                 departmental                      firearm.          However,                    after            investigation,                these              cases              may        be
                                 returned             to       the      Commanding                     Officer              for        Command                   Discipline              and          shall      be
                                 classified           as       Schedule            D violations;


                         g.      Sleeping             on     duty.


                2.       Any     of the       following              circumstances                is applicable:


                         a.      The      member               is on        probation          pursuant                to a previous                     disciplinary              proceeding;


                         b.      The        member                has       been        suspended                     without               pay       peñdiñg             discipliñary                 charges
                                 because             of the          alleged       violation;


                         c.      The      member                has     been       found         guilty          of violations                     at three         (3)     or     more           Command
                                 Discipline            proceedings                 or two         (2)       or       more          formal             disciplinary               proceeding               within
                                 the    twelve             (12)       months         prior       to     the          date         of       the     current         violation.            Charges              that
                                 have         been         administratively                   filed        as        a disposition                     are    not     to     be        considered                as
                                 findings           of guilt.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 23 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
   416R
                                EFFECTIVE              DATE                          SUBJECT
                                      12/22/05

                                CLASSIFICATION                                                                 COMMAND                          DISCIPLINE

                                      4257R-A

                     .           DISTRIBUTION                                       APPROVED               FOR WEB POsTING                                          PAGE        3 OF
                                            A
                                                                                                 YES                   X         NO


          IV.   VIOLATIONS                       SUBJECT                                TO     COMMAND                            DISCIPLINE                      (cont.)


                3.        Even        in   those              situations                     where          Command                      Discipline            is required                      by     this        Directive,               if
                         the      Commanding                                 Officer            determines                       that         aggravating                   facts             and        circumstances
                         warrant           the        filing            of     formal           disciplinary                    charges           he/she            may         do        so.          In such              a case,
                         the      Hearing               Officer                    shall       include       in             the         Memorañdum                    of        Complaint                      a      statement
                         explaining              why           Command                         Discipline               is       inappropriate.                 Nothing                  in this         Directive                 shall
                         impede            the        right        or         discretion                 of the        Investigation                  Division          or the                Trials      and             Litigation
                         Division          to     revert                 any            Memorandum                         of     Complaint               to    a     Command                         Discipline                in the
                         form      of a Negotiated                                 Plea      Agreement.


          V.    PENALTIES


                A.       A Hearing   Officer                            may     impose                   the      following               penalties            upon          a member                    who          agrees           to
                         accept   Command                               Discipline:


                         1.       A written              or an                oral        reprimand.


                         2.       Forfeiture                  of    up to five                 (5)       vacation               days.


                         3.       Forfeiture                  of        accrued               compensatory                         time        in amount              not      to        exceed               five              tours
                                                                                                                                                                                                                          (5)
                                  of duty.


                         4.       Revocation                       of        permissicñ                  to engage                 in outside             employment                          for    a fixed              period       of
                                  time,          not         to         exceed               thirty        (30)         days,           when        the        violation                 is     related              to     outside
                                  employment.


                         5.       Change                of        assignment                     and/or            loss           of    a steady           tour        within             the         Command                   for     a
                                  fixed      or        indefinite                   period          of time.


                B.       Peñalties              for      violations                        specified              in       Schedules                  A    through                   D        shall       be          uniformly
                         imposed           as     follows                    for     members                who         have            not    been       found             guilty            of a violation               at any
                         Command                  Discipline                       or      formal          disciplinary                   prcceeding                 during              the          previous               twelve
                         (12)    months.


                         1.      SCHEDULE                           A VIOLATIONS


                                 a.         Reprimand,                             or loss          of


                                 b.         One          (1)        vacation                  day,        or


                                 c.         One          (1)        day            compensatory                        time.


                                 d.         Change                  of assignment                          and/or               loss     of a steady                tour.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 24 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
   416R
                             EFFECTIVE            DATE                  SUBJECT
                                    12/22/05




   9
                            CLASSIFICATION                 #
                                                                                                    COMMAND                            DISCIPLINE

                                4257R-A

                               DISTRIBUTION                             APPROVEDFOR                       WEB POSTING                                         PAGE 4 OF

                                          A                                                                                                                            17 PAGES
                                                                                       YES                   X       NO



          V.   PENALTIES                   (cont.)


                       2.       SCHEDULE                         B VIOLATIONS


                                a.          Loss         of two         (2)      vacation              days,         or


                               b.          Two          (2)      days      compensatory                           time.


                               c.          Change                of assignment                     and/or            loss         of a steady                  tour.


                      3.       SCHEDULE                        C VIOLATIONS


                               a.          Loss          of three          (3)     vacation               days,            or


                               b.          Three           (3)     days       compensatory                           time.


                               c.          Change                of assignment                     and/or            loss         of a steady                 tour.


                      4.       SCHEDULE                        D VIOLATIONS


                               a.          Loss          of four        (4)      vacation              days,          or


                               b.          Four          (4)     days      compensatory                           time.


                               c.          Change                of assignment                    and/or             loss        of a steady                  tour.


               C.     INCREASED                     PENALTIES


                    , If    however,              the      member                has       been              found          guilty         of     violations              at   one      (1)     or    two   (2)
                      Command                  Discipline               proceedings                       and/or                one        (1)     formal              dise!p!inary           proceeding
                      within        the     twelve             (12)      months                prior         to    the       date       of       the         current       violation,         the pêñalty
                      imposed             shall      be        increased            as         follows:


                      1.       A finding                of guilt        at one           (1)     Command                        Discipline             proceeding              within     the        previous
                               twelve          (12)        months.            Increase                 the        penalty          by one              (1) day.


                               EXAMPLES


                               a.          Schedule               A:    One        (1)     day         becomes                   two    (2)       days.


                               b.         Schedule                 B: Two          (2)     days           becomes                  three         (3)     days.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 25 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
   416R

               .        EFFECTIVE           DATE                      SuBJECT
                            12/22/05

                        CLASSlFlcATION               #
                                                                                                  COMMAND                            DISCIPLINE

                            4257R-A

                          DISTRIBuTION                                APPROVED              FOR WEB POSTING                                                PAGE 5 OF
                                                                                                                                                                        17 PAGES
                                                                                YES                      X       NO



          V.   PENALTIES            (cont)


                           c.       Schedule                     C: Three            (3)         days         becomes                  four         (4)    days.


                           d.       Schedule                     D:   Four      (4)        days          become                 five        (5)      days.


                   2.      A finding            of       guilt        at two  (2)            Command                        Discipline                proceeding         within                the     previous
                           twelve          (12) months                   and/or              a finding                 of      guilt        at      a formal     disciplinary                    proceeding
                           within         the previous                   twelve      (12)                months.                  Increase                  the      penalty          by.two           (2) days,
                           except         for    Schedule                   D Violations                      which,           in this            situation,           require         formal           charges.


                           EXAMPLES


                           a.       Schedule                 A:       One      (1)     day          becomes                    three          (3)        days.


                           b.       Schedule                 B: Two            (2)     days             becomes                  four         (4)       days.


                           c.       Schedule                 C: Three                (3)     days             becomes                  five       (5)     days.


                           d.       Schedule                 D:       Command                     Discipline                is inapplicable.                         Formal          charges           must      be
                                    commenced.


                   3.      Note      that       if the           member              has          been          found            guilty            of violations              at three          (3)     or more
                           Command                   Discipline                 proceedings                            or       two           (2)         or        more       formal            disciplinary
                           proceediñÿs                    within         the         twelve              (12)           months                   prior         to    the     date       of      the     current
                           violation,           Command                      Discip!!ñe                  is     inapplicable                       and         formal        disciplináry              charges
                           must      be commenced.


                           EXAMPLES


                           a.       The         member                  has      been              found              guilty           of     violations                at   three       (3)     Command
                                    Discipline                   proceedings                     during          the         twelve               (12)   months               prior      to     the     date      of
                                    the      current              violation.               Command                     Discipline                   is inapp!icable.                   Formal          charges
                                    must        be commenced                               for     the        fourth         (4th)          violation.


                           b.       The         member                   has          been               found              guilty            of         violations           at       two       (2)     formal

                                    disciplinary                  proceedings                      during             the      twelve               (12)   months              prior     to     the     date      of
                                    the current                   viciatioñ.               Command                     Discipline                    is inapplicable.                  Formal          charges
                                    must        be.commenced                               for    the         third      (3rd)          violation.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 26 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
    416R
                             EFFECTIVE            DATE                  SUBJECT
                .                  12/22/05

                            CLASSlFICATION                 #
                                                                                                COMMAND                         DISCIPLINE

                                   4257R-A

                               DISTRIBUTION                             APPROVED              FOR WEB POSTING                                 PAGE 6 OF

                                         A                                                                                                                17 PAGES
                                                                                     YES                X          NO



           V.   PENALTIES                 (cont.)


                D.   The          following         grid        incorporates                  all of the           above:


                      PENALTY                 GUIDELINES                        GRID


                     DISCIPLINARY                       HISTORY
                     (within          prior       12 months)


                                                                                                                                                                                             more*
                          Command                                                   0                                     1                                2                          3 or
                          Discipline
                                                                                                                                                                                             more*
                          Formal                                                    0                                     0                                1                          2 or
                          Discipline




                                                            ¯
                     VIOLATION                    SEVERITY


                          Schedule            A                              rimand              .                        1                                2                                     3
                          Schedule            B                                                                           2                                3                                     4
                          Schedule            C                                                                           3                                4                                     5
                                                                                                                                                                                                 *
                          Schedule            D                                                                           4                                5


                     *Command                 Discipline                is inapp!icable.
                     Formal            charges         must           be     commenced.


                E.   EXCEPTIONS


                     If     the       Hearing              Officer           bs||svas                there         are         mitigating          or     aggravating                    facts       and
                     circumstances                   that           would        justify        a decrease                    or increase           in    the prescribed                     penalty,
                     the      Hearing             Officer           may         impose           that        penalty           subject      to     the     member's                    acceptance
                     and        the     approval               of   the      Commanding                      Officer          and      Assistant          Chief           of    the      respective
                     Command.                 The          Hearing            Officer   shall               set forth            the     justification              for        the     variation        in
                                                                                                        Officer,"
                     Sêcticii         #2,         "Disposition               by     Hearing                          of          Form       #454,         "Charges,                  Specification
                                Disposition."
                     and                                       Note      that       any       increase             from        a prescribed              penalty           may         not   exceed
                     five   (5)        vacations                days,        five       (5)    tours          of    compensatcry                 time,         or    thirty          (30)    days       of
                     outside           employment.


                     NOTE:            See     Section               VI for      instructions                 regarding           Form      #454.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 27 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   416R
                               EFFEcTIVE               DATE                       SUBJECT
                    I                   12/22/05




    9
                               CLASS1FICATION                   #
                                                                                                                  COMMAND                               DISCIPLINE

                                    4257R-A                                                                                                                                                                                                      .

                                 DISTRIBUTION                                     APPROVED                  FOR WEB POSTING                                                  PAGE 7 OF
                                             A                                                                                                                                          WAGES
                                                                                                    YES                  X        NO



          V.   PENALTIES                        (cont.)


                         EXAMPLES


                        a.         A member                    with           prior          finding             of     guilt         at two            (2)      Command                     Discipline                proceedings

                                   during            the        previous                      twelve            (12)             months                 would               be    subject             to         a     five      (5)     day
                                   penalty              for         a        third           (3rd)          violation                 that         falls         within           Schedule                  C.         If     there      are

                                   mitigating                 factors                the       Hearing   Officer    may                                 offer         a lesser              penalty          to the            member.
                                   If the         member                     accepts             the lesser     penalty                                 the      justification              for the              variation              must
                                                                                                                                                                                       Officer,"
                                   be       set        forth            in        Section              #2,         "Disposition                         by       Hearing                                     of        Form            #454,
                                                                                                                 Disposition."
                                   "Charges,                  Specification                          and


                        b.         A member                    with           one            (1)      prior        finding             of     guilt           at a formal              disciplinary                       proceediñg
                                   during           the        previous                      twelve        (12)                 months              would              be        subject      to a                   three       (3)     day
                                   penalty             for     a Schedule                            A violation.                 If there               are  aggravating                          factors             the       Heariñg
                                   Officer             may          offer              a      greater                 penalty            (for           example,     a four                      (4) or                five      (5)     day
                                   penalty)             to       the              member.                   If     the          member                   accepts                 the        increased          penalty                   the
                                   justification              for             the           variation                 must        be         set         forth         in     Section              #2,   "Disposition                       by
                                                        Officer,"                                                                                                                                   Disposition."
                                   Hearing                                        of        Form          # 454,           "Charges,                     Specification                  and


               F.       The      following              are         the         Schedules                     of vio!ations:


                        Each            violation              included                       in      a       Schedule                   can             encompass                      one           or         more            specific
                        violations              of Department                               rules.


                        EXAMPLE


                        Schedule                 D-c.         "Failure                  to         perform,                or    the   neg!!gent                        perfoiTñance                       of,        a      search         of
                                                                                                                                   areas."
                        iñmates,            visitors,            packages                          and/or          facility


                        This       violation              encompasses                                a number                    of     rules.             For                                rule     4.10.100                  - when
                                                                                                                                                                      example,
                        prisoners                are         received                                     must             be         searched                   at                         rule      4.25.010                   -     court
                                                                                            they                                                                          once;
                        detention               facilities              shall          be searched                       for     contraband;                       etc.


                        A      member               alleged                  to        have           been             negligent                   in      searchiñg                   an      inmate                who         has       no
                        findings           of     guilt        in the              previous                 twelve              (12)         months            would               be       offered              a four          (4)     day
                        penalty.


                        1.         Schedule                A


                                 a.               Improper                   uniform,                 unprofessional                         demeanor                       or acts.


                                   b.             Inefficiency                         in     performance                         of        duties,              including              failure            to         be        properly
                                                  equipped                   for       duty          and         failure         to maintain                     a sanitary                 condition                on       post.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 28 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   416R
                        EFFECTIVE           DATE                   SUBJECT
                                12/22/05
                        CLASSlFICATION               #
                                                                                           COMMAND                     DISCIPLINE

                                4257R-A

                         DISTRIBUTION                              APPROVED           FOR WEB POSTING                                    PAGE      8 OF

                                    A                                                                                                              17 PAGES
                                                                               YES              X     NO


          V.   PENALTIES             (cont.)


                           c.             Permitting               persons           in unauthorized                  places.


                           d.             Prohibited               or     unauthorized              relaticñs           or      uummunications                    with         perscas           or
                                        entities           outside          the      Department.


                   2.      Schedule              B


                           a.           Lack         of punctuality.


                           b.           Absence               without          authorization             for     no     more       than       one      (1)     tour.


                           c.           Unauthorized                       use       or      unsafe            operation            of      departmental                     vehicles            or
                                        operation              in violation            of law.


                           d.           Failure          to follow            procedures            on       count      of inmates.


                           e.           Failure          to    follow         procedural              requirements                dealing           with       inmate          discharge,
                                        admission,                 transfer          or lineup.


                           f.           Failure          to    report         inmate          infracticñs,            where        required,           and        any        violations          of
                                        rules        and      regulations              or conduct              prejudicial          to good          order        and        discipliñé.


                           g.           Failure          to follow            procedures            regarding             the     reporting          of unusual                incidents.


                           h.           Failure          to perform               or negligent           performance                    of routine           security         checks.

                                                                                                       products*
                           i.           The        use        of        tobacco           related                              within       any        Departmental                  facility,
                                        office       or vehicle.


                                        *Tobacco                related           products            include,           but      are      not       limited           to:     cigarettes,
                                           cigars,         loose          tobacco,           chewing           tobacco,           and       lighting          materials            such      as
                                           matches            or lighters.


                   3.      Schedule              C


                           a.           Unauthorized                       use,       possessicñ                 and/or          conversion                  of    inmate            and/or
                                        departmental                     property.


                           b.           Failure          to safeguard                 inmate        and/or        departmental                property.


                           c.           Failure          to notify          the      Department              of arrest          and/or       the     disposition               thereof.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 29 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
    416R

                                  EFFECTIVE            DATE                      SUBJECT
                                           12/22/05




    9
                                 CLASSIFICATION                 #
                                                                                                           COMMAND                              DISCIPLINE

                                           4257R-A

                                      DISTRIBUTION                               APPROVED               FOR WEB POSTING                                          PAGE         9 OF
                                               A                                                                                                                           17 PAGES
                                                                                              YES                    X       NO


            V.    PENALTIES                     (cont.)


                                       d.            Failure          to         remain            coñstañtly      alert   and    vigilant                              while        on     duty.            Note         that
                                                                                    duty,"
                                                   "sleeping                   on                   rule 3.20.040,       requires     formal                              charges.


                                       e.          Failure                to        appear           to        answer,                or      having            appeared,               failure             to     answer
                                                   questions                   relating           to one's               official          duties.


                           4.         Schedule              D


                                      a.           Loss         of shield              or    ID and/or                   failure        to follow            attendant          prücedures.


                                      b.           Undue             familiarity              and/or                association                  with,      and/or        unauthorized                     actions          on
                                                   behalf           of,  inmates.


                                      c.           Failure       to obey  a lawful    order                                   of a supervisor,                       and/or     treating              a supervisor
                                                   with      contempt    or disrespect.


                                      d.           Failure           to        perform,            or     the        negligent                  performance               of,   a search               of inmates,
                                                   visitors,          packages,                    and/or            facility         areas.


                                      e.           Failure           to effectively                  supervise                  and         safeguard                inmates.


                                      f.           Absence                 without           authorization                      for        more          than    one             tour      of                    but     less
                                                                                                                                                                          (1)                        duty
                                                   than      five         (5).


                                      g.           Abuse             of         sick        leave,             or      failure             to     follow         procedures                on         atteñdañce,
                                                   including               vacation               and      leave            procedures.


                                      h.           Failure           to         exercise                care          in     the       use         or                                of     a        Persóñai               or
                                                                                                                                                            safekeeping
                                                   Departmental                        firearm.            (Must              be       referred              for formal          charges               in        the     first
                                                   instance,                   but     may         be          retumed                for       Command                 Discipline              in    appropriate
                                                   cases         and           processed                  as    a Schedule                      D violation.)


           VI.   PROCEDURE

                                                                                                                     Disposition,"
                 Form      #454,            "Charges,               Specifications                      and                                         shall       be     used     in all      cases                where       a
                 supervisor                is preparing              a Supervisor's                        Complaint                   Report                                   a member                    of his/her
                                                                                                                                                    ccñcerning
                 command,                  regarding           violation(s)                  of    Departmental                            Rules/Regulations.                    THE            USE          OF ANY
                 OTHER            FORM             FOR          THIS                PURPOSE                 IS PROHIBITED.        The    supervisor                                         shall           complete
                                                                                                           Report,"
                 Section          #1,        "Supervisor's                       Compisiñt                          and    submit     Form     #454                                        to        the         Hearing
                 Officer        for    disposition              according                   to the                                  procedure.
                                                                                                          following
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 30 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   416R

                ..        EFFECTIVE           DATE                 SUBJECT
                             12/22/05




    9
                          CLASSlFlcATION               #
                                                                                              COMMAND                                  DISCIPLINE.

                             4257R-A

                            DISTRIBUTION                           APPROVED               FOR WEB POSTING                                                   PAGE        10 OF

                                     A                                                                                                                                  17 PAGES
                                                                                   YES                  X          NO


          VI.   PROCEDURE                 (cont.)


                A.   Investigation


                     1.      Upon        receiving            Form             #454        coñcerning                       a member                        of his      or her              command,                  which
                            must         be    filed       within         thirty       (30)         days            of the             incident              involved,                the      Hearing             Officer
                            shall:


                            a.           Determine                  if    the       alleged                  violation(s)                     is/are           appropriate                     for         Command
                                         Discipline            according                  to the            guidelines                  esteb!ished                     in Section                  IV.


                                         1.         If     Command                    Discipline                   is       inappropriate,                        the      Hearing                   Officer           shall
                                                    prepare              and       sign       a Memorandum                                   of        Complaint                (Form           #7502-AR),                    in
                                                    accordance                     with        the            provisions                     of         Directive               #7502,                "Disciplinary
                                                                                                              Personnel,"
                                                    Process              for    Uniformed                                                      dated           02/14/83.


                                                    NOTE:                If formal           charges                    are       to    be        preferred,              Form              #7502-AR,                  must
                                                                         be     completed.                        Do        not        use        Form         #454 purpose.    for
                                                                                                                                                                                  On    this
                                                                                                                                                                          Officer,"
                                                                         Form         #454,             in        Section            #2, "Disposition     by Hearing
                                                                                                                                                             "NO"
                                                                         the       Hearing                 Officer                   shall  check     the             box     under
                                                                                                              CD?"                                          M.O.C."
                                                                         "Appropriate                   for                         and the "Referred                  box under
                                                                         "Determination."



                                         2.         If Command                     Discipline                     is determined                        to    be      appropriate,                     the        Hearing
                                                  Officer           shall:


                                                  a.          Cause             the       appropriate                       entries               to    be     recorded                 in the            Command
                                                              Discipline               log     in accordance                             with          Section           Vill         of this          Directive.


                                                  b.          Investigate                 to determine                           if the       allegation                warrants                a hearing.


                                                  c.          If     the        allegation                    does                not        warrant              a      hearing,                 the    Hearing
                                                             Officer's             findings                 shall           be      entered                in Section              #2,        "Disposition       by
                                                                                   Officer,"
                                                             Hearing                                         of     Form            #454            and        returned                to     the         Supervisci
                                                             who           completed                    the             form,           with           a   copy           to       the         member.                  The
                                                             Commañd                       Discipline                       shall            be         entered                into           the         Command
                                                             Discipline                log         in   accordance                           with          Section          Vlli         of     this        Directive.
                                                             No            record             of        the              charges                    shall          be           maintained                       by      the
                                                             Department,                      except                   in     the       Command                       Discipline                    log     as        noted
                                                             above.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 31 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

    416R
                            EFFECTIVE           DATE                     SUBJECT
                                12/22/05                   #-
                            CLASSfFlcATIOÑ
                                                                                                       COMMAND                             DISCIPLINE

                               4257R-A

                             DISTRIBUTION                                APPROVED                FOR WEB POSTING                                                PAGE         11 OF

                                        A                                                                                                                                    17 PAGES
                                                                                           YES                X         NO



           VI.   PROCEDURE                     (cont.)


                 B.    COMMAND                  DISCIPLINE                          INTERVIEW


                       1.      If the         e!!egation                warrants          a hearing                       the   Hearing        Officer    shall   transmit                                     a copy              of
                               Form            #454           to         the          member      and                        an  institutional         representative                                         of      a        line
                              organization.


                      2.      The        Hearing                Officer               shall       schedule                    the         Command                    Discipline                 interview              within

                              thirty          (30)        days           of     the    filing           date            as      noted              in     Section            2    of     Form              #454.           Said
                              period           may         be       extended               if a delay     is caused    by the                                       member               or        the       union.         The
                              member                 and      an         institutional          representative      of a line                                      organization                      shall      be given
                              twenty-four                (24)  hours   notice   prior                                   to      the         Command                   Discip!!ne                  interview               as     to
                              the     time           and place   of said interview.


                      3       a.         The          member                  shall        have         the       right        to have              one         institutional                representative                      of
                                         his/her            line        organization                    present               at the          interview              as      a full          participant              with           a
                                         voice            in the         proceedings                     unless               the     member                   waives         that right                 in writing             on
                                                                                                                                                                           Officer."
                                         Form             #454,           Section               #2,       "Disposition                      by          Hearing                                      Members                   are
                                         encouraged                       to        exercise             their          right         to     representation.                       In        no      case,           shall         a
                                         member                 receive               an      increased                 penalty             because               he/she           exercised                  that        right.
                                         It     is        expected                    that        in      exercising                       representation                        rights,             only    .matters
                                         pertinent               to the             issues         at     hand     and               related              to the        employee's                    performance
                                         are         to    be       brought                  forward,             in      a     manner                  which         is     professional                     and         non-

                                         argumentative.


                              b.         Every            effort          shall         be      made              to      schedule                 the        interview            when              a local          union
                                         representative                         (delegate/altemate)                                 is available.                  In the         absence                 of the          local
                                        delegate,                  the          alternate      delegate                             shall          be         contacted.                In      the          event         that
                                         neither            the           local            delegate               nor         the          attemate               delegate                 is      available,                  the
                                         member            may  contact     the union   for central                                                      representation.                        In such             a case,
                                        the          union   must    notify    the  Department                                                      of        Correction's                   Office            of     Labor
                                         Relations                 in      sufficient              time           to         allow          that         office         to       make             the        necessary
                                        arrangements                           for     an       Executive                    Board           representative                       to    be         present            at the
                                        interview.


                      4.      Command                      Discipline                   interviews                     are          not      to          be       conducted                     as        adversarlal
                              proceedings.                      No         att0rñey               shall           be         permitted                   to    attend            and          no         recorded               or
                              written          transcript                shall    be          made.


                      5       The       member               shall             be     afforded             the         opportunity                      to    make           a statement                     in rebuttal
                              and       to request                 the        Hearing            Officer           to obtain                additional               information.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 32 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

    416R

                               EFFECTIVE               DATE                       SUBJECT
                      I                  12/22105

                               cLAsSlFICATION                   #
                                        4257R-A

                                   DISTRIBUTION                                  APPROVED              FOR WEB POSTING                                        PAGE          12 OF
                                                A                                                                                                                           17 PAGEs
                                                                                                 YES              X         NO


           VI.    PROCEDURE                           (cont.)


                                    a.          The       Hearing                       Officer           may          adjourn              the       interview                to         conduct               a     further
                                                 investigation.


                                    b.           Upon           the         adjourned                date,            the      Hearing             Officer          shall           inform             said         member
                                                and        the            representative                     of       the      line      organization                     as        to     the         result         of     the
                                                investigation.


                          6         If the           allegation(s)                  is/are          not     substantiated,                     the        Hearing              Officer's               findings            shall
                                                                                                                                                               "NO"
                                    be    indicated                       on        Form            #454              by
                                                                                                                       checking                      the                          box           under               "Charge
                                    Substañtiated"                                                                                                                   Officer."
                                                                            in Section              #2,      Disposition      by                  Hearing                                      Form           #454         shall
                                    be     given          to        the     member,                with      a copy             to the         Supervisor                 who          filed      the         cümplaint.
                                    No      record             of     the        charges            shall         be        maintained              by     the      Department,                        except          in the
                                    Command                    Discipline                 log.


                          7.        If    the        allegation(s)     is/are   substantiated,                                           the       Hearing             .Officer                shall       inform            the
                                   member                of the proposed      penalty.


                          8.       The          Hearing              Officer            shall      advise          the        member              of the         following               options:


                                   a.           To     accept             the      findings            and        proposed              penalty;             or


                                   b.           To      accept              the     findings              and         appeal          the      proposed               penalty               according                 to the
                                                provisions                  of     the       Command                   Discipline              Review              Piccess                (see         Section             Vll);
                                                or


                                   c.           To      decline              to     accept           Command                     Discipline               and,       instead.               have          the        matter
                                                referred             through              channels              for     formal         charges             and        specificaticñs.


                 C.       If the     member               accepts                 the     findings           and           proposed            pensity:


                          1.       The     Hearing                   officer            shall      advise             the     member               that      his     or     her          acceptance                   of the
                                   findings      and                 prapüsed                   penalty         waives           the        following              rights         as       it pertains               to this
                                   matter;


                                   a.        Written                notice         of the          charges             preferred             against              member.


                                   b.        A disciplinary                       hearing           pursuant                 to Section            75      of the         Civil          Service          Law.


                                   c.        Representation                             by      counsel.


                                   d.        To        summon                  witnesses               in the          member's              behalf.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 33 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   -116R
                             EFFECTIVE                DATE                 SUBJECT
                                      12/22/05
                                                                                                              COMMAND




    9
                                                                                                                                             DISCIPLINE
                             cLASSlFICATION                   #
                                  4257R-A

                               DISTRIBUTION                                APPROVED                     FOR WEB POSTING                                          PAGE          13 OF

                                           A                                                                                                                                 17 PAGES
       .                                                                                       YES                 X         NO



           VI.   PROCEDURE                          (cont.)


                                 e.         To        cross-examine                            witnesses.


                                 f.         A transcript                   of the              hearing.


                                 g.         To        appeal             the        findings              and       proposed                 penalty           to be         imposed.


                      2.         The        Hearing     Officer     shall   have                                        the          member             accepting                  Command                       Discipliñê
                                 execute           Form      #454's       Section                                              #3,          "Notice              to      Respondent                            Regarding
                                 Acceptance,"                                                                                                                          Decision,"
                                                                         and              Section                 #4,          "Respondent's                                                            checking             the
                                 appropriate                      box,         in    the        presence                  of      the       Hearing              Officer.              The         Hearing             Officer
                                 shall    sign                the        form             as        a     witness               in      Section           #5          "Witness                to        Respondent's
                                 Decision."


                                                                                                                                                                                                                   Officer,"
                      3.         The       Hearing                  Officer          shall           complete                Section            #2,     "Disposition                    by    Hearing
                                 of       Form                #454.                 The             Commanding                          Officer               shall          complete                     Section           #6,
                                                                                                    Determination,"
                                 "Commâñdiñg                              Officer                                                              unless             the           Commanding                           Officer
                                 conducted                    the     hearing.                 The         original      copy               of the        form          shall      be        maintained                 at the
                                 Command                    and          a copy             shall         be      forwarded                 to that           command's                  Assistant                 Chief      for
                                 review.              Those            Divisions                    and/or          units         not       under         the         jurisdiction                 of     an     Assistant
                                 Chief         shall        forward                 a copy              to the         Chief         of Department.


                      4.         The       Commanding                           Officer                 shall      cause             the     accepted                 penalty           to     be        implemented
                                 immediately.


                      5.         The    Commanding                                  Officer's                 findings               and       penalty            are          final         and         shall       not        be
                                 changed,    altered                          or otherwise                       modified             except           when            the      Assistant                 Chief,       or the
                                 Chief           of     Department,                            in       the       case          of      a      Division               and/or           unit        not         under       the
                               jurisdiction                   of a Assistant                        Chief         determines                   that     the      applicatiõn                  of the           Command
                                 Discipline               process                    in     an          individual               case          was        inappropriate,                       AND               SHOULD
                                 HAVE               BEEN              MADE                 THE             SUBJECT                      OF       A      FORMAL                    MEMORANDUM                                OF
                                 COMPLAINT                          OR THAT                         THE          PROPOSED                       PENALTY                   WAS            EXCESSlVE                       AND
                                 SHOULD                  BE REDUCED.


                 D.   If the      member                accepts                the         findings              but      appeals              the    proposed                  penalty             because             he or
                      she      finds           it     excessive,                     the        member                  may           request             a     review            of     proposed                   penalty
                      pursuant            to the          provisions                      of the          Command                    Discipline           Review                Process                 (Section        Vll).


                 E.   If the          member              rejects              Command                          Discipliñê,              the      Hearing               Officer          shall           prepare           and
                      sign       a      Memorandum                             of         Complaint                    and        process             it in accordance                              with         Directive
                                                                                                                                                       Personnel,"
                      #7502,            entitled          "Disciplinary                        Process              for        Uniformed                              dated                             02/14/83           and
                      existing           rules        and         regulations.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 34 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

    416R
                               EFFECTIVE              DATE                       SuBJECT
                                  12/22/05
                              CLASSlFlcATION                     #
                                                                                                           COMMAND                             DISCIPLINE

                                  4257R-A

                                DISTRIBUTION                                     APPROVED             FOR WEB POSTING                                            PAGE          14 OF
                                            A                                                                                                                                 17 PAGES
                                                                                              YES                 X         NO



           VI.    PROCEDURE                          (cont.)


                  F.    The      acceptance                          of    Command                  Discipline                 by        a member                  of    the      uniformed                 force        shall
                        not     result         in the            loss          of points         on       promotional                    examinations.


                  G.    Command                   Discipline                    proceedings                 and         dispesiticñs                    shall      be     recorded               on        Form      #22R-

                        Employees                    Performance                        Service             Report             and            Form        #15A           - Employees                       Request         for
                       Transfer.


                  H.   Command                       Discipline                   procedures                    do       not        preclude                 the        exercise            of        management
                       prerogatives                       such        as        assignment                 and/or           transfer.


           Vll.   COMMAND                   DISCIPLINE                            REVIEW                   PROCESS


                  1.   When           the       member                     accepts            the     findings               at      Command                     Discipline,              but     Objects            to the
                       pr0p0sed                 penalty                   as      being         excessive,                     he        or      she       may           request           a      review            of     the
                       proposed                penalty.


                  2.   The      only basis                  for       said        review         shall          be      mitigatiñÿ               factors           which         warrant           a reduction               in
                       the     penalty.


                  3.   The       facts          and             circumstances                        that         the        member                  asserts             in     support            of       his     or    her
                       raguest           for      review              must         have         been            presented                at the          Command                  Discipline               interview.


                  4.   The       member                     shall              complete             the         request            for    review                 of      the      penalty               proposed             in
                                                                                                                                  Decisi0ñ,"
                       Section           #4          of     Form               #454,         "Respondent's                                                  checking              the      appropriate                   box,
                       and      sign        the           form.           At     the    same          time,           the    member                  shall         execute          Section                #3     of Form
                                                                                                                            Acceptance."
                       #454,       "Notice                 to     Respondent                    Regarding                                                       The      member             thereby            formally
                       agrees          to       Command                         Discipline            and         the       Review               Process                and      agrees           to       accept    any
                       reduced            penalty    imposed       by                         the     reviewing              authority or, if the                             proposed                penalty        is not
                       reduced,            the original    penalty                            proposed                  by the Hearing    Officer.


                  5.   The       Hearing                   Officer     shall                 sign         the        form           as        witñêss            on      Section           #5,          "Witness             to
                                                            Decision,"
                       Respondent's                                                     of     Form             #454.       The     Commanding                                 Officer           shall          complete
                                                                                                                        Determination,"
                       Section            #6,             "Commanding                           Officer's                                     of                         Form            #454,             unless         the

                       Commanding                          Officer              conducted              the        hearing.                The        original            form      shall         be        sent     to the
                       command's                     Assistant                  Chief        or to the            Chief           of     Department                     If the     unit     is not           under        the
                       jurisdiction             of an             Assistant               Chief.          The      Hearing                    Officer        shall       retain      a copy                and     furnish
                       one      each            to        the        member               and        the        union    representative.                                In     appropriate                 cases,         the
                                                                                                                                                                                Officer,"
                       Varied      Penalty    parts    of Section                                         #2,        "Disposition                  by Hearing                                         of    Form         454
                       shall     be completed       and forwarded                                           to the          Assistant              Chief or the                  Chief      of Department.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 35 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   416R

                                EFFECTIVE            DATE                      SUBJECT
   9.                               12/22/05
                              CLASSIFICATION                    #
                                                                                                               COMMAND                        DISCIPLINE

                                    4257R-A

                                 DISTRIBUTION                                 APPROVED                    FOR WEB POSTING                                        PAGE         15 OF
                                          A                                                                                                                                 17 PAGES
                                                                                               YES                    X       NO



           VII.    COMMAND                DISCIPLINE                             REVIEW                        PROCESS                       (cont.)


                   6.    The       Assistant               Chief,          or       the        Chief            of     Department,                    where          spplicable,              shall         review       the
                         proceedings                      and          complete                  Section                   #7,        "Assistant                Chief/Chief                  of    Department's
                         Review,"
                                              of     Form             #454..        They              may            order         a reduced            penalty,            but     in no         event       shall     the

                         penalty         be         increased.                  If the          proposed                     penalty          is not          reduced,            the    penalty             proposed

                        by the Commanding                                 Officer              shall           be     imposed.               The       original           Form      #454,          indicating           the
                        result of the review                             and        the         penalty               to     be      impcsed,            shall        be      signed          and       returned          to
                        the     Commanding                          Officer.


                  7.    Upon          receipt            of     the      form,           the       Commanding                           Officer         shall        notify       the     member               and      the
                        union         representative                       of       the         results  and                       implement             the        penalty         unless            the     member
                        requests               a         further              review                 in        the         Legal        Division                by   completing                       Section           #8,
                                                                                                                                     Review,"
                        "Respondent's                         Request              for         Legal            Division                                 of     Form    #454.                 In such           a case,
                        the  Commsñding           Officer                            shall            forward                the     original          copies         of    the     relevant            documents
                        to the Legal    Division.


                  8.    The      Legal             Division             shall       assign                an
                                                                                                           attorney                    to     review          the     proceeding.                 The        review,          if
                        requested,                 shall        be      in the       form             of a cõñference                         with      a union            representative                   who       shall
                        be      provided                 with          copies             of     the            relevant              documents.                    The       member                shall       not      be
                        present.


                  9.    After      conducting                    the      review               the        Legal            Division          attorney            may       order        a reduction                  in the
                        penalty.         In        no      event           shall          the         penalty                be     increased.                If the       proposed               penalty         is not
                        reduced,          the           penalty           proposed                    by       the         Commanding                   Officer,           Assistant              Chief       or Chief
                        of     Department                  shall          be       imposed.                     The
                                                                                                                  original    Form    #454,   indicating      the results    of
                        the     review             and          the       penalty               to        be imposed       shall   be signed     by    the   Legal  Division
                                                                                                                   Review,"
                        attorney          in       Section              #9,      "Legal               Division                   of Form    #454    and    retumed      to the
                        Commanding                       Officer.             The         Legal            Division                attorney           shall       notify      the       Assistant             Chief      or
                        Chief       of Department                        and        the         union           representative                     of the         result      of the          review.


          VIII.   COMMAND                DISCIPLINE                             LOG

                  A.    Each       facility          and        division            shall        maintain                    a Command                  Discip|ine             Log.


                        1.       The          Command                     Discipline               (C.D.)                  Log       shall       be     numbered                  serially         commencing
                                 with     the         number              one        (#1)        for each                    calendar           year.


                        2.       The      serial              number             (C.D.#)                  from         the         Command               Discip!!ne               Log     shall        be     entered
                                 on     the        top        right      hand       corner                 of Form                 #454.


                        3.       The      following                   entries        shall            be       made            in the        Command                 Discipline           Log:
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 36 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

   416R
                       EFFECTIVE          DATE                SUBJECT
                              12/22/05




   9
                       CLASSIFICATION            #
                                                                                      COMMAND              DISCIPLINE

                              4257R-A

                        DISTRIBUTION                        APPROVED             FOR WEB POSTING                            PAGE    16 OF
                                  A                                                                                                 1    AGES
                                                                           YES          X     NO



          VIII.   COMMAND         DISCIPLINE                    LOG         (cont.)


                             a.     Name          of member;


                             b.     Rank;


                             c.    Shield         number;

                                                                                                                                             violation(s);*
                             d.    Gender            and      ethnicity        of member            who    is the    subject        of the


                             e.    Date        of violation(s);

                                                                                                                     discipline;*
                         f.        Gender            and      ethnicity        of member            proposing


                         g.        Charge            and    specification;


                         h.        Filing        Date


                         i.        Date        of interview(s);


                         j         Findings;


                         k         Proposed              penalty,          if any;


                         I.        Final       disposition;


                         m.        Processing              time       (total     number        of    calendar        days      elapsed       between          date   of
                                   violation         and      date        of disposition).


                         *This        material          is relevant          solely    for   statistice!        purposes.


                         Codes:             M     - Male


                                            F - Female


                                            W     - White


                                            B - Black


                                            H - Hispanic


                                            A - Asian


                                            O    - Other
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 37 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020

    416R
                                    EFFEcTIVE             DATE                 SUBJECT
                                          12/22/05

                                  cLASSlFICATION                  #
                                                                                                               COMMAND                       DISCIPLINE

                                          4257R-A

                                      DISTRIBUTION                             APPROVED                  FOR WEB POSTING                                      PAGE       17 OF
                                                 A                                                                                                                       17 PAGES
                                                                                               YES                   X      NO


            IX.     COMMAND                     DISCIPLINE                         REPORTS


                   A.       Assistant                Chiefs            shall       review                all     applications                of     Command                Discipline            within         their
                            respective               Divisions             and           shall       submit              their      findings            and     actions,       in a monthly                report,
                            on      the      prescribed                form        -     Command                     Discipline                               Report        (Form                         - to the
                                                                                                                                          Moñthly                                   #454A)
                            Chief         of Department.


                   B.       The           Office          of     the       Chief              of     Department                      shall         submit           a    monthly             report        to    the
                            Commissioner                         containing                  an      overview                of      Command                  Discipline            action,       within         the
                            Divisions              of the        Department.                       The         report       shall      also        contain         appropriate              information           for
                            those          Commands/Units                              not    under            the      jurisdictioñ              of an Assistant                Chief.


           X.      REMOVAL                      OF       COMMAND                         DISCIPLINE                         FORMS                 FROM             A MEMBER'S
                   INSTITUTIONAL                               PERSONNEL                            FOLDER


                   Form        #454        shall         be    expunged                  from        a member's                     institutional             perscññel           folder      after       one     (1)
                   calendar           year       of the          occurrence                   of the           violation,           if the     member              has     not     been       peñãiized           as
                   a result         of any         subsequent                  Command                         Discipline            proceeding               or    Departmental                Disciplinary
                   trial.


           XI.     REFERENCES

                                                                                                                                                                                  Personnel,"
                   A.       Directive              #7502,              entitled              "Disciplinary                  Process               for     Uniformed                                        dated
                            02/14/83.


                   B.       Operations                   Order          #38/88,               entitled            "Command                    Discipline            Reports           for     Commands/
                                                                                                                                              Warden,"
                            Units         not    Under           the     Jurisdiction                    of a Supervising                                          dated         05/31/88.


           XII.    ATTACHMENTS


                   A.       Form       #454          -                            Speciñcation                     and
                                                             Charges,                                                        Disposition                Form,       revised         11/15/05.


                   B.       Form       #454A             -     Command                   Discipline                                                     revised
                                                                                                                  Monthly            Report,                            11/15/05.


           XIll.   SUPERSEDES

                                                                                                           DISCIPLINE,"
                   Directive        #4257,            entitled           "COMMAND                                                         dated          05/05/88          (as      amended).
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 38 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                             CORRECTION                      DEPARTMENT                                                REVISED
                                                                                                            FORM     #454
                                                                                                                                       12/22/os
                                                      CITY       OF NEW YORK

                                                        CHARGÈS,               SPECIFICATIONS               AND     DISPOSITION
                                       FILL OUTALL APPLICABLESECTIONS.IF
                           INSTRUCTIONS:                                                       COMMAND:                                  C.D.LOG#:
                                      ADDITIONALSPACEIS REQUIRED,ATTACH                                                               (IF APPLICABLE)
                                      600AR

                           SECTION            #1      - SUPERVISOR'S                  COMPLAINT             REPORT
                       I HEREBY CHARGE THE FOLLOWING NAMED RESPONDENT WITH VIOLATING                                 DEPARTMENT RULES &
                       REGULATIONS, AS INDICATED BELOW:
                                  LAST NAME·
                       RESPONDENT'S                            RESPONDENT'S
                                                                          FIRSTNAME:                                              MIDDLEINITIAL:


                       RANKmTLE:                                                          SHIELDILD.NUMBER:             DATEOFVICL^?8EMi5:

                                                                                                                                  I       /
                       CHARGE         RULE NUMBER                                               RULE & REGULATION


                           #1

                           #2

                           #3

                        #4
                       SPECIFICATIONS:




                       SUFEiWiSOR'SNAME:(Print)                                           RANKmTLE:                           SHIELD/l.D.#:


                       SIGNATUREOF SUPERVISOR:                                                                         DATESUBMITTED:


                           SECTION            #2     - DISPOSITION                 BY HEARING             OFFICER
                       GG-niiEAiéD
                                 DISCIPLINEINTERVIEWDATE(fF APPLICABLE):                                      FILINGDATE:

                       CHARGE ÂFFRGFRiATE                    HEARING           SCHEDULEVIOLATION  CHARGES    SCHEDULEDGRID NUMBEROFPRIOR
                               FORC.D.?                   *^°P_^""^?            (CHECKONLYONE) SUBSTANTIATED?   PENALTY    FINDINGSOFGUILT
                                       Yes     No               Yes     No                                            CHARGE)          INF RMAlf

                           # 2         Yes     No               Yes     No        A   B    C     D    Yes      No

                           # 3         Yes     No               Yes     No        A   B    C     D    Yes      No   TOTALPENAL'TY: VARIEDPENALTY?


                           # 4         Yes     No               Yes     No        A   B    C     O    Yes      No
                       *                               * JUSTIFICATION
                           VARIED PENALTY:                                    FOR VARIED PENAL'IY:
                                 PECT




                       DETERMINATION:              (cuecxons)

                            CORRECTIVE INTERVIEW                      REFERRED M.O.C.       M.O.C. - EMPLOYEE REFUSED COMMAND DISCIPLINE


                                 THE RESPONDENT WAS                             THE RESPONDENT WAIVED THE               RESPüHuENT'S      INITIALS
                                 ASSISTED BY AN OFFICIAL                        RIGHT TO AS"STANCE BY AN                CONFIRMING:
                                 OF HISfHER UNION.                              OFFICIAL OF HISfHER UNION.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 39 of 40
                                                                     RECEIVED  NYSCEF: 07/14/2020
                         SECTION              #3-     NOTICE       TO      RESPONDENT               REGARDING        ACCEPTANCE
                        I HAVE BEEN ADVISED OF MY RIGHTS TO A DISCIPLINARY HEARING PURSUANT TO SECTION 75 OF THE
                        Civil SERVICE LAW. IF I ACCEPT THE COMMAND DISCIPLINE, I WILL AGREE TO WAlVE MY RIGHT TO
                        SUCH A HEARING, TOGETHER WITH ALL PROCEDUPAL RIGHTS PERTAINING THERETO, AND TO ACCEPT
                        IN LIEU THEREOF COMMAND DISCIPLINE AND THE RECOMMENDED PENALTY IN CONNECTION WITH THE
                        VIOLATIONS SPECIFIED IN SECTION #1 OF THIS FORM. IF I ACCEPT THIS COMMAND DISCIPLINE I WILL DO
                        SO WITH FULL KNOWLEDGE THAT IT IS SUBJECT TO THE REVIEW FOR APPROPRIATENESS OF COMMAND
                        DISCIPLINE BY THE COMMANDING OFFICER, ASSISTANT CHIEF OR THE CHIEF OF DEPARTMENT.             I
                        UNDERSTAND THAT ANY DECISION IN THIS CASE IS APART FROM AND DOES NOT PRECLUDE THE
                        EXERCISE OF MANAGEMENT PREROGATIVES, SUCH AS TRANSFER, REASSICNMENT, ETC..

                       RESPONDENT'S
                                  NAME:(Print)                                           RANICTITLE:                       SHIELD/I.D.NUMBER:

                       SIGNATUREOF RESPONDENT:                                                            DATE:


                        SECTION              #4     - RESPONDENT'S               DECISION
                               I HEREBY ACCEPT THE FINDINGS AND                              I DO NOT ACCEPT THE FINDINGS AND HEREBY
                               PENALTY AND WAlVE MY RIGHTS AS                                REQUEST A FORMAL HEARING.
                               SPECIFIED IN THE NOTICE IN SECTION #3.

                               I HEREBY ACCEPT THE F!ND!NGS, BUT APPEAL THE PENALTY. ON APPEAL, I AGREE TO ACCEPT
                               THE PENALTY UPHELD OR IMPOSED BY THE ASSISTANT CHIEF OR THE CHIEFOF DEPARTMENT. I
                               UNDERSTAND THAT I CAN REQUEST A REVIEW OF THEIR PENALTY BY THE LEGAL DMSiOM     I HAVE
                               READ AND SIGNED THE WAlVER OF DISCIPLINARY HEARING AND ACCEPTANCE OF COMMAND
                               DISCIPLINE FORM. THE PENALTY PROPOSED SHOULD BE REDUCED FOR THE FOLLOWING
                               REASONS:




                             GiiaENT NAME:(Pdnt)                                        RANK/TITLE:                        SHIELDII.D.NUMBER:

                       SIGNATUREOF                                                                       DATE:
                       RESPONDENT:

                        SECTION              #5     - WITNESS       TO RESPONDENT'S                    DECISION      (SEESEcTIONs4)

                       WITNESSED         THIS                      DAY     OF   MONTH:                              YEAR:
                       SIGNATUREOF1NITNESS:(HEARINGOFFICER)                             RANICTITLE:      SHIELD&D.NUMBER·


                       SECTION          #6 - COMMANDING            OFFICER'S            DETERMINATION
                                      (if the Commanding Officer is cuadücur,g       hearing this section need not be completed)
                               INAPPROVRiATE FOR COMMAND DISCIPLINE,                               PROPOSED PENAL1Y AFFIRMED
                               INITIATE FORMAL CHARGES

                               PROPOSED PENALTY REDUCED TO:

                       COMMENTS:


                       SENA        REOFTHEGummiumui GOFFICER:                                            DATE:


                       SECTION          #7    - ASSISTANT         CHIEF/CHIEF           OF DEPARTMENT'S           REVIEW
                               INAPPROPRIATE FOR COMMAND DISCIPLINE,                                PROPOSED PENALTY AFFIRMED
                               INITIATE FORMAL CHARGES
                              PROPOSED PENALTY REDUCED TO:

                       COMMENTS:


                       9"'^"-""5     OFTHEASSISTANTCHIEFOR CHIEF


                       SECTION          #8        - RESPONDENT'S           REQUEST        FOR    LEGAL    DMSION      REVIEW
                       I HEREBY        REQUEST         A REVIEW    BY THE       LEGAL    DIVISION
                       SIGNATUREOF RESPONDENT:                                                           DATE:
                                                                                                                     f .    I
                       SECTION               #9     - LEGAL     DIVISION         REVIEW
                              PROPOSED PENALTY AFFIRMED                           PROPOSED PENALTY REDUCED TO:

                       COMMENTS:



                       SIGNATUREOFATTORNEY:                                                              DATE:
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. 2             Case 1:20-cv-05441-KPF Document 10-3 Filed 07/17/20 Page 40 of 40                                            RECEIVED NYSCEF: 07/14/2020
                      CORRECTION                DEPARTMENT                        -
                                                                                       CITY           OF           NEW YORK
                              COMMAND                DISCIPLINE
                                                                                              Form:
                                                                                              Ref.:
                                                                                                        #454A
                                                                                                       Dir.   4257R-A
                                                                                                                                  PAGE
                                                                                                                                           OF
                                MONTHLY               REPORT                                  Rev.:     12/22/05                               PAGES



  DIVISION:                             DATE    OF   REPORT:                                             FOR       MONTH         OF:


  FACILITY:_   _               ___                                                                    ASSISTANT              CHIEF:

                                                                                        MEMBER
                                                                      DATE                                                          DATE
                   MEMBER'S                                                           PROPOSING                                                   PROPOSED       F   AL
   CD#                          RANK   SHIELD   GENDER   ETHNICITY     OF                                     VIOLATION(S)           OF
                                                                     WOMON                                                        HEARING
                                                                                 GENDER    ETHNICITY




                                                                      /      /                                                         I   /




                                                                      /      /                                                         I   /
